RECK, C. J.
The members of the court áre unanimous in the opinion that the order of the circuit court awarding a mandamus in this case, is erroneous.
"We hold, that where the general assembly adjourns for a few days, for some special reason or purpose, both the members and the officers of the two houses are entitled to their per diem compensation; but when the adjournment is, say, for a month, longer or shorter, and the object is, that the members are to return to their homes, and the labors of the session are to cease; in such a case, neither the members nor the officers of the two houses are entitled, during the period of such an adjournment, to their per diem compensation.
The general rule is, that where public officers or servants receive a per diem compensation, there must be a per diem service. We can see no good reason to make the present case an exception to this general rule.
The order and judgment of the circuit court directing a mandamus to be issued, &c., are reversed, and the appellee’s petition is dismissed at his cost, both of this court and of said circuit court.